DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Amendment filed March 29, 2022 is acknowledged. Claim 32 has been cancelled. Claim 27 has been amended. Claims 27-30, 33-36, 38-40 and 42-43 are pending. 
Action on merits of Group I, Species 1, claims 27-30, 33-36, 38-40 and 42-43 follows.

Specification
The amendment filed March 29, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: [0036] According to an embodiment, 
the first length is between 2 micrometers and 10 micrometers. 
Note that, claim 33 is a new claim, thus, the amended specification is new matter being added.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 28-30 and 42-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to neither a “process” (method of making), nor a “machine”, e.g., transistor device,  but rather embraces or overlaps two different statutory classes of invention set forth in 35 U.S.C. 101 which is draft so as to set forth the statutory classes of invention in the alternative only. Id. At 1551.
Claim 28 recites: the transistor device of claim 27, wherein the drift region has a first doping dose of first type doping atoms and the floating compensation region has a second doping dose of second type doping atoms, and wherein a dose ratio between the second doping dose and the first doping dose is between 0.5 and 4.  
The “doping dose” is the amount, dose “atoms/cm-2”, of doping ions being used in making of a doping concentration, “atoms/cm-3”.
The concentration, however, depends on the volumetric doping area (area x depth). 
The claimed “doping dose” is directed to “method” claim (amount of ions being used to make a concentration. 

Claim 29 recites: the transistor device of claim 28, wherein dose ratio is between 0.7 and 2.5.
Claim 30 recites: the transistor device of claim 28, wherein the second doping dose is between 1E11 cm-2 and 1E13 cm -2. 
Therefore, claims 28-30 direct to two different statutory classes of invention.  

Claim 42 recites: “a transistor device comprising … , wherein a dose ratio between the second doping dose and the first doping dose is between 0.5 and 4”. 
Therefore, claim 42 directs to two different statutory classes of invention.  

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 28-30 and 42-43 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
It has been established that: 
A single claim which claims both an apparatus and the method steps of making the apparatus is indefinite under 35 U.S.C. 112, second paragraph. In Ex parte Lyell, 17 USPQ2d, 1548 (BPAI. 1990), a claim directed to an automatic transmission work-stand and the method steps of using it was held to be ambiguous and properly rejected under 35 U.S.C. 112, second paragraph.   
Since claims 28-30 and 42-43, direct to separate statutory classes of invention, apparatus and method steps of making the apparatus, therefore, claims 28-30 and 42-43 are indefinite.
  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 28-30 and 42-43 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 28 and 42 recite: wherein the drift region has a first doping dose of first type doping atoms and the floating compensation region has a second doping dose of second type doping atoms, and wherein a dose ratio between the second doping dose and the first doping dose is between 0.5 and 4.  
The above means D40/D11 = 0.5 to 4.
However, the Specification to discloses: 
[0041] “According to one example, the second doping dose D40 is selected from between 1E11 cm-2 and 1E13 cm-2” ; and
[0031] “a doping concentration of the drift region 11, for example, between 1E13 cm-3 and 1E17 cm-3, in particular between 1E14 cm-3 and 1E16 cm-3 ”.
How can D40 (1E11 cm-2 to 1E13 cm-2) / D11 (1E14 cm-3 to 1E16 cm-3) be 0.5 to 4 ? 

Therefore, the specification fails to enable one having ordinary skill in the art how to make the invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 27, 34-36, 38-40 and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SAKATA et al. (US Pub. No. 2015/0303294).
With respect to claim 27, SAKATA ‘294 teaches a transistor device substantially as claimed including: 
a semiconductor body (22/20) with a first surface, an inner region (3), and an edge region (4); 
a drift region (20/22) of a first doping type (N) in the inner region and the edge region; 
a plurality of transistor cells in the inner region (3); and 
a termination structure in the edge region (4), the termination structure comprising a recess (25) extending from the first surface in the edge region (4) into the semiconductor body, a field electrode (9) arranged within the recess (25) and dielectrically insulated from the semiconductor body that is immediately adjacent to the recess (25) by a field electrode dielectric (18),8 of 12Application Ser. No.: 16/050,950Attorney Docket No. 1012-2200 / 2016P52397 US and a floating compensation region (13a) comprising dopant atoms of a second doping type (P) complementary to the first doping type (N) in the drift region adjacent the recess (25), 
wherein the floating compensation region (13a) is separated from a bottom of the recess (25) by a portion (20) of the drift region (20/22), and 
wherein the drift region has a substantially uniform dopant concentration throughout an entirety of the drift region,
wherein each of the plurality of transistor cells from the plurality comprise a gate electrode (9) that is connected to a gate node (7), 
wherein each of the plurality of transistor cells from the plurality comprise a source region (11) that is connected to a source node (6), 
wherein the field electrode (9) is connected to one of the gate node (7) and the source node (6),
wherein the drift region (20/22), in a vertical direction of the semiconductor body adjacent the recess (25), has a first length, wherein the floating compensation region (13a), in the vertical direction of the semiconductor body, has a second length, and wherein a length ratio between the second length and the first length is between 0.5 and 0.9. (See FIGs. 23-24).  

With respect to claim 34, each of the plurality of transistor cells of SAKATA ‘294 comprises: a body region (5) arranged between the source region (11) and the drift region (10b).   
With respect to claim 35, the gate electrode of SAKATA ‘294 is arranged in a trench (25) extending from the first surface into the semiconductor body.  
With respect to claim 36, the recess (25) of SAKATA ‘294 has a first depth in vertical direction of the semiconductor body, wherein the trench (25) has a second depth in in the vertical direction of the semiconductor body, and wherein a depth ratio of the second depth and the first depth is between 0.9 to 1.1.  
With respect to claim 38, the semiconductor body of SAKATA ‘294 comprises an edge surface that terminates the semiconductor body in lateral directions, and wherein the recess (25) extends to the edge surface.  
With respect to claim 39, the transistor device of SAKATA ‘294 further comprises: a drain region (21) adjacent the drift region (20/22).
With respect to claim 40, the transistor cells of SAKATA ‘294 each comprise source regions (11) of the first doping type (N), and wherein the substantially uniform dopant concentration (N) of the drift region (20/22) is below a dopant concentration of the source regions (11).
With respect to claim 43, the field electrode dielectric (9) of SAKATA completely lines sidewalls and a bottom of the recess (25), and wherein the field electrode (9) completely fills the recess (25) in an upper region that is between the field electrode dielectric (18) and a plane that is parallel to the first surface.   

Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over SAKATA ‘393 as applied to claim 27 above, and further in view of SCHMIDT (US. Pub. No. 2009/0008723) of record.
With respect to claim 28, As best understood by Examiner, SAKATA, teaches the transistor device as described in claim 27 above including: the drift region (20/22) having a first doping dose of first doping atoms (N-type) and the floating compensation region (13a) having a second doping dose of second doping atoms (P), and wherein a dose ratio between the second doping dose and the first doping dose. 
Thus, SAKATA is shown to teach all the features of the claim with the exception of explicitly disclosing the dose ratio.
Note that, the claimed dose ratio of “0.5 to 4” does not appear to be critical.
  
However, SCHMIDT ‘723 teaches a transistor device including: 
a drift region (11) of a first doping type (N) in the inner region (103) and the edge region (104); and 
a termination structure in the edge region, the termination structure comprising a recess (21) extending from the first surface in the edge region (104) into the semiconductor body (11), 8 of 12Application Ser. No.: 16/050,950Attorney Docket No. 1012-2200 / 2016P52397 USand a floating compensation region (24) comprising dopant atoms of a second doping type (P) complementary to the first doping type (N) in the drift region (11) adjacent the recess (21), 
wherein the drift region (11) having a first doping dose (1.5-1014 cm-3) of first doping atoms and the floating compensation region (24) having a second doping dose (1.1-1012 cm-2 to 1.3-1012 cm-2) of second doping atoms (P-type), and wherein a dose ratio between the second doping dose and the first doping dose is between 0.5 and 4. (See FIG. 1).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the drift region and the floating compensation of SAKATA having the first and second doping doses as taught by SCHMIDT so that the electric field strength is lower there than in the inner region.
Note that, if D40/D11 (1E11 cm-2 to 1E13 cm-2) / D11 (1E14 cm-3 to 1E16 cm-3) = 0.5 to 4.
Then, Dp/D11 of SCHMIDT ‘723 (1.1 E12 cm-2 to 1.3E12 cm-2) / D11 (1.5E14 cm-3) is obviously meet the ratio of 0.5 to 4.
  
It is well settled that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40 ºC and 80 ºC and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100 ºC and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").

Both “first doping dose” and the “second doping dose” of SCHMIDT are within the disclosed value, therefore, the dose ratio between 0.5 and 4 is obviously met.      

With respect to claim 29, in view of SCHMIDT, the dose ratio is between 0.7 and 2.5. 
With respect to claim 30, in view of SCHMIDT, the second doping dose is (1.1-1012 cm-2 to 1.3-1012 cm-2), hence, between (1E11 cm-2 and 1E13 cm-2).   

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over SAKATA ‘294 as applied to claim 27 above, and further in view of LIU et al. (US. Patent No. 9,812,564) of record.
SAKATA ‘294 teaches the transistor device as described in claim 27 above including: the drift region (20/22) has a first length. 
Thus, SAKATA is shown to teach all the features of the claim with the exception of explicitly disclosing the first length.
However, LIU teaches a transistor device including: 
a drift region (202/204), in a vertical direction of the semiconductor body, has a first length, wherein the first length (9.5 micrometers), hence, is between 2 micrometers and 10 micrometers. (See FIG. 2A).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the drift region of SAKATA having the first length as taught by LIU to achieve a higher break down voltage. 

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over HSIEH (US. Pub. No. 2009/0057756) in view of SCHMIDT ‘723, both of record. 
As best understood by Examiner, HSIEH ‘756 teaches a transistor device substantially as claimed including: 
a semiconductor body (202) with a first surface, an inner region, and an edge region; 
a drift region (202, 209) of a first doping type (N) in the inner region and the edge region; 
a plurality of transistor cells in the inner region; and 
a termination structure in the edge region, the termination structure comprising a recess (204) extending from the first surface in the edge region into the semiconductor body (202), and a floating compensation region (207) comprising dopant atoms of a second doping type (P) complementary to the first doping type (N) in the drift region adjacent the recess (204), 
wherein the floating compensation region (207) is separated from a bottom of the recess (204) by a portion of the drift region (209), and5 of 12Application Ser. No.: 16/050,950
Attorney Docket No. 1012-2200 / 2016P52397 USwherein the drift region has a first doping dose of first type (N) doping atoms and the floating compensation region (207) has a second doping dose of second type (P) doping atoms, and wherein a dose ratio between the second doping dose and the first doping dose. (See FIG. 2E).
Thus, HSIEH is shown to teach all the features of the claim with the exception of explicitly disclosing the dose ratio being 0.5 to 4. 
However, SCHMIDT teaches a transistor including: 
a drift region (11) of a first doping type (N) in the inner region (103) and the edge region (104); and 
a termination structure in the edge region, the termination structure comprising a recess (21) extending from the first surface in the edge region (104) into the semiconductor body (11), 8 of 12Application Ser. No.: 16/050,950Attorney Docket No. 1012-2200 / 2016P52397 USand a floating compensation region (24) comprising dopant atoms of a second doping type (P) complementary to the first doping type (N) in the drift region (11) adjacent the recess (21), 
wherein the drift region (11) having a first doping dose (1-1014 cm-3 to 5-1014 cm-3) of first doping atoms and the floating compensation region (24) having a second doping dose (1.1-1012 cm-2 to 1.3-1012 cm-2) of second doping atoms (P-type), and wherein a dose ratio between the second doping dose and the first doping dose is between 0.5 and 4. (See FIG. 1).
Note that, if D40/D11 (1E11 cm-2 to 1E13 cm-2) / D11 (1E14 cm-3 to 1E16 cm-3) = 0.5 to 4.
Then, Dp/D11 of SCHMIDT ‘723 (1.1 E12 cm-2 to 1.3E12 cm-2) / D11 (1.5E14 cm-3) is obviously meet the ratio of 0.5 to 4.

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the drift region and the floating compensation of HSIEH having the first and second doping doses as taught by SCHMIDT so that the electric field strength is lower there than in the inner region.
It is well settled that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40 ºC and 80 ºC and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100 ºC and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").
Both “first doping dose” and the “second doping dose” of SCHMIDT are within the disclosed value, therefore, the dose ratio between 0.5 and 4 is obviously resulted.     

Response to Arguments
Applicant’s arguments with respect to amended claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Rejection Under 35 U.S.C. 112(a)
With respect to claims 28 and 42, Applicant's arguments filed March 29, 2022 have been fully considered but they are not persuasive.
Applicant cited equation (1) to show that D11 can be determined based on N11.
However, there are missing lots of parameters, such as z0, z1, z3, z. without knowing the locations z, z0, z3, D11 can not be clearly determined or defined. So that, the claimed “dose ratio” D40/D11 can be determined. 
Where is the value of D11 = (1E11 cm-2/4) come from? 
There is no support for this.
The rejection is maintained.

Rejection Under 35 U.S.C. 103
With respect to claim 42, Applicant argues: 
“Hsheih's region 209 is a "strongly n-doped layer" See Hsheih, paragraph [0024] (sic) and therefore not a "drift region" within the ordinary and customary meaning of the term.”
First of all, the “edge region” is not ordinary and customary mean “drift region”.
The drift region is the semiconductor region ordinary and customary means for the carriers, electrons and/or holes, utilized to traverse between source and drain regions.
It is well-known in the art that the “drift region” can be variably doped along the diffusion path, from low to high.   
Since region 209 is a strongly n-doped layer, the same doping type as n-type region 202 (true drift region), therefore, the limitation “wherein the floating compensation region is separated from a bottom of the recess by a portion of the drift region” is met.  

Regarding SCHMIDT reference, note that, region 24 is “compensation region”. The “doping dose” of the compensation region 24 and that of the drift region 11 meets the claimed limitation, dose ratio.  
Applicant fails to provide any evidence that the “doping dose” of compensation region 24 and the concentration of the drift region 11, which are within the range of the claimed invention, does not meet the claimed “doping ratio of 0.5 to 4”.
The limitations are met. The rejection of claim 42 is maintained.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH D MAI/Primary Examiner, Art Unit 2829